Appeal from a judgment of the Supreme Court (Cerio Jr., J.), rendered February 6, 2012 in Chemung County, which dismissed petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner is serving a lengthy term of imprisonment as a result of his conviction of several crimes, including felony murder. Following an unsuccessful direct appeal (People v Brown, 109 AD2d 1091 [1985], affd 66 NY2d 997 [1985]) and various collateral proceedings, petitioner commenced this habeas corpus proceeding principally arguing that, in the course of his criminal trial, he was deprived of his right to be present at every stage of the proceedings. Supreme Court, sua sponte, dismissed the petition, prompting this appeal.
We affirm. Petitioner’s contentions clearly could have been raised upon his direct appeal or in a CPL article 440 motion and, inasmuch as no extraordinary circumstances warranting a *1230departure from traditional orderly procedure have been presented here, habeas corpus relief is unavailable to him (see People ex rel. Gonzalez v New York State Dept. of Correctional Servs., 86 AD3d 886, 887 [2011], lv denied 18 NY3d 802 [2011]; see People ex rel. Chapman v LaClair, 64 AD3d 1026, 1026-1027 [2009], lv denied 13 NY3d 712 [2009]).
Peters, EJ., Lahtinen, Spain, Stein and Egan Jr., JJ, concur. Ordered that the judgment is affirmed, without costs.